   Case 3:17-cv-00601-MHL Document 187-5 Filed 03/21/20 Page 1 of 2 PageID# 2985




 From:      "Jason Goodman" <truth@crowdsourcethetruth.org>
 Date:      Sunday, March 08, 2020 11:42 AM
 To:        "Steven Biss" <stevenbiss@earthlink.net>
 Cc:        "Terry Frank" <tcfrank@kaufcan.com>; "Robert David Steele" <robert.david.steele.vivas@gmail.com>
 Subject:   Re: Final Pretrial Order

In direct conflict with court orders, you are not being cooperative Mr. Biss. There is no way the MS
Word file use to create the PDF you emailed is “too big to email” unless you have deliberatelly
embedded unnecessarily large files for the express purpose of being uncooperative and malicious,
which is how you have behaving every day of this protracted and frivolous proceeding. Tell the judge
whatever you want, but spare me your disingenuous lectures on legal ethics and figure out how to email
the MS word file. You have already been instructed that High Tail is an unacceptable format. You
continue to fail to make GOOD FAITH efforts in the course of this settlement procedure and it is my
belief the court will be more interested in that, than in my repeated instructions that you DO NOT
continue to behave in ways you have been instructed not to. STOP INCLUDING YOUR CLIENT ON
EMAILS TO COUNSEL.

      On Mar 8, 2020, at 11:29 AM, Steven S. Biss <stevenbiss@earthlink.net> wrote:

      Jason,

      I am going to print out everyone of these insulting emails, so the Judges can see what kind
      of abuse you are dishing out. This is not acceptable behavior in the Eastern District of
      Virginia.

      The file size is 27,918 KB.

      Please stop the personal attacks immediately. The parties have a lot of work to get done
      together before trial.


      From: Jason Goodman
      Sent: Sunday, March 08, 2020 11:09 AM
      To: Steven Biss
      Cc: Terry Frank ; Robert David Steele
      Subject: Re: Final Pretrial Order

      How can a Microsoft word file be too big to email Biss? I find that implausible and
      dishonest. What is the file size?

               On Mar 7, 2020, at 8:25 PM, Steven S. Biss <stevenbiss@earthlink.net> wrote:

               Jason/Terry,

               Attached in PDF is a draft of the Joint [Proposed] Final Pretrial Order, which is
               currently due to be filed on 3/12.
Case 3:17-cv-00601-MHL Document 187-5 Filed 03/21/20 Page 2 of 2 PageID# 2986


       Please review, and email me your respective sections in Word, so I can
       incorporate them in the document. Also let me know if you have any changes
       or additions to the stipulations.


       Steven S. Biss
       (Virginia State Bar # 32972)
       300 West Main Street, Suite 102
       Charlottesville, Virginia 22903
       Telephone (804) 501-8272
       Facsimile: (202) 318-4098
       Email: stevenbiss@earthlink.net
       Email: stevensbiss@protonmail.ch
       www.linkedin.com/in/steven-s-biss-6517037

       IRS Circular 230 Disclosure: To ensure compliance with requirements imposed
       by the IRS, any tax advice that may be contained in this communication
       (including any attachments) is not intended or written to be used, and cannot
       be used, for the purpose of (i) avoiding any penalties under the Internal
       Revenue Code or (ii) promoting, marketing or recommending to another party
       any transaction(s) or tax-related matter(s) that may be addressed herein.

       This communication (including any attachments) may contain legally
       privileged and confidential information intended solely for the use of the
       intended recipient. If you are not the intended recipient, immediately stop
       reading this email and delete it from your system.

       <Joint Proposed Final Pretrial Order - DRAFT - 3.7.20.pdf>
